Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In claim 1, the applicant claims “and discharging of the battery cell is not performed” in the “low-power operation mode” of the “battery pack.” Notably, this “discharging is not performed” limitations are not present in the other independent claims. It appears to be a typographical error to include “discharging” as the applicant follows that with “electric power consumption is less than that of the controlled operation state”. The reason for this error is that this is a battery pack, which means the cells are the power source to be consumed during this low power state, so there would be discharging going on, not to mention self-discharging which can occur even if the battery itself is switched off. For purposes of examination, the examiner will assume that “and discharging” was not present.
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because it includes both part numbers and “e.g.”. Please remove these limitations.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Battery Pack with Preset Time for Sleep Mode Change upon Dearth of External Communication, or something similar which describes the sleep mode being activated when communication doesn’t occur for a set time.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 are rejected under 35 U.S.C. 103 as being unpatentable over Seman et al (USPGPN 20090058368) in view of Hiraguchi et al (USPGPN 20140147157).
Independent Claim 1, Seman teaches a battery pack (16 see Figs. 1 & 2), which is rechargeable by a charger (18), comprising:
one or more rechargeable battery cells (20);
a control part (22, 26, 25, 24) configured to be switchable between a plurality of operation states, which include a controlled-operation state, in which charging and discharging of the battery cell are controlled, and a low-power operation state (¶[20]), in which control of charging and discharging of the battery cell is not performed and electric power consumption is less than that of the controlled-operation state (Fig. 3);
a communication part configured to execute communications at least from the battery pack to the charger (19-2 to port in 22, shows bidirectional serial communication, as described in ¶[25]); and a switching-control part (inherent to 22, see ¶’s [20, 21, 29-31).
Seman is silent to a control part that compares a communication-stop time (Ta1), which is the duration of a state in which the control part or the communication part detects no communication with the charger, to a predetermined state-switching determination value (Tth1);
does not switch the operation state of the control part if the communication-stop time is less than or equal to the state-switching determination value; and
does switch the operation state of the control part to the low-power operation state if the communication-stop time exceeds the state-switching determination value.
Hiraguchi teaches a control part (combination of 13 & 54 of Fig. 1, see Figs. 2, 7, & 9-14 for modes) that compares a communication-stop time (Ta1), which is the duration of a state in 
does not switch the operation state of the control part if the communication-stop time is less than or equal to the state-switching determination value; and
does switch the operation state of the control part to the low-power operation state if the communication-stop time exceeds the state-switching determination value (¶’s [200, 201, 223, 224, 303, 304, esp. 303] & Fig. 9 steps S4-S6). One having ordinary skill in the art understands that by switching between the operation mode, low power mode, and sleep mode (in ascending order of efficiency), Hiraguchi’s invention provides more and more power savings, thus making the entire system more efficient (¶’s [60-66, esp. 60 & 66]). Hiraguchi’s invention is analogous to Seman’s inventio as both involve the charging of a battery by a charger and low power modes vs operation modes, where Seman’s invention has two low power modes, a low power mode and a sleep mode. Furthermore, one having ordinary skill in the art understands that by waiting a period after the previous communication serves to improve efficiency as providing wakeup after every communication can be less efficient than being on for a short period and only needing to wakeup later (e.g. a vehicle can be more efficient to leave running rather for a short time than turning it off then back on every time an input is wanted).
It would have been obvious to a person having ordinary skill in the art to modify Seman with Hiraguchi to provide improved efficiency.
Dependent Claim 2, Seman teaches the communication part is configured to enable serial communication with the charger (¶[25]).
Dependent Claim 3, Seman teaches the communication part is configured to enable duplex communication with the charger (¶[25] also see Fig. 2).
Claim 4, the combination of Seman and Hiraguchi teaches the control part is configured to execute, in the controlled-operation state, any one of a plurality of processing modes that includes a charging-standby mode (non-charging mode, seen throughout Figs. 9-14), a charging mode (charging mode, seen throughout Figs. 9-14 of Hiraguchi), a charging-completed mode (see s106, s110, & s111 of Fig. 10 of Hiraguchi), and a charging-abnormal mode (urgent charging mode, see Figs. 13 [steps s304-s306] and 14 of Hiraguchi; abnormal as battery is below limit); and
the switching-control part is configured to compare the communication-stop time (Ta1) and the state-switching determination value (Tth1) even while any of the processing modes of the plurality of processing modes of the control part is being executed (¶[303] & S4-S8 of Fig. 9 in Hiraguchi describes a scenario where during the low power mode, seen by Fig. 2 to include operation of components, determines the comparison to move to sleep mode, where even the low power mode includes a charging mode as well).
Dependent Claim 5, the combination of Seman and Hiraguchi teaches the communication part is configured such that it is capable of receiving a sleep-transition signal from the charger; and the control part is configured to transition to the low-power operation state when the communication part receives the sleep-transition signal (Seman and Hiraguchi teaches a charger, while Seman teaches the limitations in ¶’s [28, 29] & Fig. 3; Hiraguchi teaches in ¶’s [96, 302-304, 311] that a user, who would control the output of the charging system for the battery, determines the mode, e.g. ¶[311] describes the user can select the command for the low power mode, i.e. only self discharging mode, or the sleep, i.e. low discharging mode, or the operation mode, i.e. normal charging mode).
Claim 6, Seman teaches the communication part is configured to enable duplex communication with the charger (¶[25] also see Fig. 2).
Dependent Claim 7, the combination of Seman and Hiraguchi teaches the control part is configured to execute, in the controlled-operation state, any one of a plurality of processing modes that includes a charging-standby mode (non-charging mode, seen throughout Figs. 9-14), a charging mode (charging mode, seen throughout Figs. 9-14 of Hiraguchi), a charging-completed mode (see s106, s110, & s111 of Fig. 10 of Hiraguchi), and a charging-abnormal mode (urgent charging mode, see Figs. 13 [steps s304-s306] and 14 of Hiraguchi; abnormal as battery is below limit); and
the switching-control part is configured to compare the communication-stop time (Ta1) and the state-switching determination value (Tth1) even while any of the processing modes of the plurality of processing modes of the control part is being executed (¶[303] & S4-S8 of Fig. 9 in Hiraguchi describes a scenario where during the low power mode, seen by Fig. 2 to include operation of components, determines the comparison to move to sleep mode, where even the low power mode includes a charging mode as well).
Dependent Claim 8, the combination of Seman and Hiraguchi teaches the communication part is configured such that it is capable of receiving a sleep-transition signal from the charger; and the control part is configured to transition to the low-power operation state when the communication part receives the sleep-transition signal (Seman and Hiraguchi teaches a charger, while Seman teaches the limitations in ¶’s [28, 29] & Fig. 3; Hiraguchi teaches in ¶’s [96, 302-304, 311] that a user, who would control the output of the charging system for the battery, determines the mode, e.g. ¶[311] describes the user can select the command for the low 
Independent Claim 9, Seman teaches a rechargeable battery pack (16 see Figs. 1 & 2) comprising: at least one rechargeable battery cell (20);
a communication device configured to at least transmit digital information from the battery pack (19-2 to port in 22, shows bidirectional serial communication, as described in ¶[25]) to a charger (18);
a controller (22, 26, 25, 24) comprising a non-transitory computer-readable medium having computer-readable instructions stored therein, said computer-readable instructions comprising instructions executable by at least one processor to (inherent to the controller and/or system to perform the automated operations): switch operation of the controller between a plurality of operation modes Fig. 3); wherein: the plurality of operation modes includes at least a charging mode and the lower power mode (Fig. 3); in the charging mode, the at least one battery cell (20) is charged by the charger (S48 of Fig. 3); and in the lower power mode, the at least one battery cell is not being charged by a charger and operation of the controller is at least partially shut down such that electric power consumption of the controller is less in the lower power mode than in the charging mode (48 of Fig. 3, ¶[20]); monitor communications performed by the communication device with a charger (it would be obvious that as two-way communication is performed, it would be monitored).
Seman is silent to start a counter when no communication by the communication device with the charger is detected to calculate a communication-stop time (Ta1);

in response to a determination that the communication-stop time exceeds the stored state-switching threshold value, switch the operation mode of the controller to a lower power mode.
Hiraguchi teaches a control part (combination of 13 & 54 of Fig. 1, see Figs. 2, 7, & 9-14 for modes) that start a counter when no communication by the communication device with the charger is detected to calculate a communication-stop time (Ta1);
compare the communication-stop time (Ta1) to a stored state-switching threshold value (Tth1); in response to a determination that the communication-stop time is less than the stored state-switching threshold value, not switch the operation mode of the controller; and
in response to a determination that the communication-stop time exceeds the stored state-switching threshold value, switch the operation mode of the controller to a lower power mode (¶’s [200, 201, 223, 224, 303, 304, esp. 303] & Fig. 9 steps S4-S6). One having ordinary skill in the art understands that by switching between the operation mode, low power mode, and sleep mode (in ascending order of efficiency), Hiraguchi’s invention provides more and more power savings, thus making the entire system more efficient (¶’s [60-66, esp. 60 & 66]). Hiraguchi’s invention is analogous to Seman’s inventio as both involve the charging of a battery by a charger and low power modes vs operation modes, where Seman’s invention has two low power modes, a low power mode and a sleep mode. Furthermore, one having ordinary skill in the art understands that by waiting a period after the previous communication serves to improve efficiency as providing wakeup after every communication can be less efficient than being on for 
It would have been obvious to a person having ordinary skill in the art to modify Seman with Hiraguchi to provide improved efficiency.
Dependent Claim 10, Seman teaches the communication part is configured to enable serial communication with the charger (¶[25]).
Dependent Claim 11, Seman teaches the communication part is configured to also receive digital information from the charger (¶[15] and ¶[32] describe each controller being digital, which means they would have to receive digital information).
Dependent Claim 12, the combination of Seman and Hiraguchi teaches the computer-readable instructions further comprise instructions to transition the controller to the lower power mode in response to the communication device receiving a sleep-transition signal from the charger (Seman and Hiraguchi teaches a charger, while Seman teaches the limitations in ¶’s [28, 29] & Fig. 3; Hiraguchi teaches in ¶’s [96, 302-304, 311] that a user, who would control the output of the charging system for the battery, determines the mode, e.g. ¶[311] describes the user can select the command for the low power mode, i.e. only self discharging mode, or the sleep, i.e. low discharging mode, or the operation mode, i.e. normal charging mode).
Dependent Claim 13, the combination of Seman and Hiraguchi teaches execute any one of a plurality of processing modes comprising a charging-standby mode (non-charging mode, seen throughout Figs. 9-14), the charging mode (charging mode, seen throughout Figs. 9-14 of Hiraguchi), a charging-completed mode (see s106, s110, & s111 of Fig. 10 of Hiraguchi), and a charging-abnormal mode (urgent charging mode, see Figs. 13 [steps s304-s306] and 14 of Hiraguchi; abnormal as battery is below limit); and

Dependent Claim 14, Seman teaches the lower power mode is a sleep mode of the controller (see at least Fig. 3 and ¶[20]).
Dependent Claim 15, the combination of Seman and Hiraguchi teaches transition the controller to the lower power mode in response to the communication device receiving a sleep-transition signal from the charger (Seman and Hiraguchi teaches a charger, while Seman teaches the limitations in ¶’s [28, 29] & Fig. 3; Hiraguchi teaches in ¶’s [96, 302-304, 311] that a user, who would control the output of the charging system for the battery, determines the mode, e.g. ¶[311] describes the user can select the command for the low power mode, i.e. only self-discharging mode, or the sleep, i.e. low discharging mode, or the operation mode, i.e. normal charging mode).
Independent Claim 16, Seman teaches a method (Fig. 3) for charging a rechargeable battery pack (16 see Figs. 1 & 2) comprising:
electrically connecting the rechargeable battery pack with a charger (18) and causing a controller of the rechargeable battery pack to initiate an operation mode selected from a plurality of operation modes (Fig. 3);

wherein: the plurality of operation states of the controller includes at least a charging mode and the lower power mode (Fig. 3);
in the charging mode, at least one battery cell (20) of the rechargeable battery pack is charged by the charger (S48 of Fig. 3); and in the lower power mode, the at least one battery cell is not being charged by a charger and operation of the controller is at least partially shut down such that electric power consumption of the controller is less in the lower power mode than in the charging mode (48 of Fig. 3, ¶[20]).
Seman is silent to starting a counter when no communication by the communication device with the charger is detected to calculate a communication-stop time (Ta1); comparing the communication-stop time (Ta1) to a stored state-switching threshold value (Tth1);
in response to a determination that the communication-stop time is less than the stored state-switching threshold value, not switching the operation mode of the controller; and in response to a determination that the communication-stop time exceeds the stored state-switching threshold value, switching the operation mode of the controller to a lower power mode.
Hiraguchi teaches (Figs. 2, 7, & 9-14 for modes) starting a counter when no communication by the communication device with the charger is detected to calculate a communication-stop time (Ta1); comparing the communication-stop time (Ta1) to a stored state-switching threshold value (Tth1);
in response to a determination that the communication-stop time is less than the stored state-switching threshold value, not switching the operation mode of the controller; and in 
It would have been obvious to a person having ordinary skill in the art to modify Seman with Hiraguchi to provide improved efficiency.
Dependent Claim 17, Seman teaches monitoring communications performed by a communication device disposed in the rechargeable battery pack with a charger includes monitoring digital information transmitted from the rechargeable battery pack to the charger and monitoring digital information transmitted from the charger to the rechargeable battery pack (¶[15] and ¶[32] describe each controller being digital, which means they would have to receive digital information).
Dependent Claim 18, the Seman teaches upon completing the charging mode (¶[28] of Seman), transmitting a sleep-transition signal from the charger to the communication device 
Dependent Claim 19, the combination of Seman and Hiraguchi teaches the communication-stop time is compared to the stored state-switching threshold value in each one of a plurality of processing modes (¶[303] & S4-S8 of Fig. 9 in Hiraguchi describes a scenario where during the low power mode, seen by Fig. 2 to include operation of components, determines the comparison to move to sleep mode, where even the low power mode includes a charging mode as well; as seen in Figs. 9-14 and ¶[303], the comparison of the time and the signal received in ¶’s [96, 302-304, 311] means that it can be moved to low power and/or sleep mode from any mode) that comprises a charging-standby mode (non-charging mode, seen throughout Figs. 9-14), the charging mode (charging mode, seen throughout Figs. 9-14 of Hiraguchi), a charging-completed mode (see s106, s110, & s111 of Fig. 10 of Hiraguchi), and a charging-abnormal mode (urgent charging mode, see Figs. 13 [steps s304-s306] and 14 of Hiraguchi; abnormal as battery is below limit).
Dependent Claim 20, Seman teaches the lower power mode is a sleep mode of the controller (see at least Fig. 3 and ¶[20]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859